      Case 2:20-cv-01001-KWR-KRS Document 37 Filed 01/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MICHAEL HALL,

                      Plaintiff,
                                                        Case No.: 2:20-cv-1001 KWR/KRS
       v.

TRAVELERS PERSONAL INSURANCE
COMPANY, INSIDE RESPONSE, LLC,
and JANE DOES 1-5,

                      Defendants.

                                            ORDER

       THIS MATTER is before the Court on Defendant Inside Response, LLC’s Motion for

Extension of Time to Respond to Plaintiff’s First Set of Interrogatories and Requests for

Production, (Doc. 31). No response has been filed and the deadline for doing so has passed,

which constitutes consent to grant the Motion. See D.N.M. LR 7.1(b) (“The failure of a party to

file and serve a response in opposition to a motion within the time prescribed for doing so

constitutes consent to grant the motion.”). The Court, having reviewed the record, finds the

Motion to be well taken and GRANTS the Motion.

       IT IS THEREFORE ORDERED that Inside Response’s deadline to respond to Plaintiff’s

First Set of Interrogatories and Requests for Production shall be extended through and including

January 5, 2021.




                                             ______________________________________
                                             THE HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
      Case 2:20-cv-01001-KWR-KRS Document 37 Filed 01/06/21 Page 2 of 2




Submitted by:

s/ Andrew E. Cunningham
Andrew E. Cunningham, Esq.
Sessions, Israel & Shartle, LLC
141 West Jackson Boulevard, Suite 3550
Chicago, IL 60604
(312) 578-0992
acunningham@sessions.legal

Attorney for Inside Response, LLC




                                         2
